Sherwin, J.:
At some time between the 21st and 28th clays of February, 1903, the dwelling house of Mrs. O. W. *453Bown, in the city of Waterloo, Iowa, was broken and enter-i. evidence, ed, and a large amount of silverware and other property was taken therefrom. The defendants at that time lived with their parents in Waterloo, occupying a room or rooms in the second story of the house, near an attic room, in ■which they kept their clothing and other effects. Very soon after the burglary was discovered, this house was searched, and in this attic room the officers found a portion of the silverware and other property which had been stolen from the Bown house. This was wrapped in a cloth, and was taken possession of by the officers. Other articles of silverware were found there at this time, but, not "being then identified, they were not taken. Three or four days after another search of the premises was made, and a coat and vest belonging to one of Mrs. Bown’s sons, which had been stolen at the time of the burglary, were found in this same attic room. Between the two searches, property which was found in the room upon the first, but not taken by the officers, and which was afterwards proven to have been stolen from the Bown residence, had been taken away, and was not again located. The defendant Joseph Raphael admitted upon the trial that the silverware and other property found in the attic and taken by the officers upon the first search had been put there by him, but claimed that it had been taken to the house and delivered to him for safe-keeping by a young friend from Nebraska, who had stayed with the family a few days, and left shortly before the search was made, and whose whereabouts be did not then know. When the coat and vest were found and taken by the officers upon the second search, the mother of the defendants told the officers that they belonged to her son, the defendant Charles Raphael. He was not then under arrest, and upon his return home, soon after the search had been made, his mother told him of it, and of the taking of the coat and vest by the officers. He testified that, upon looking for his coat and vest, he found them gone, and that he immediately thereafter went to the sheriff’s office, “looked at the coat,” and thought it his. He did in fact make a thorough *454examination of the garments in the sheriff’s office, and even after he had been told that young Knox claimed them, he insisted that they belonged to him; that he had bought them in Nebraska three or four years before, brought them to Waterloo, and had them in his possession up to the time they were taken from his home; and that he could identify them at any place; and this claim he did not abandon until one of the pockets of the coat was turned inside out, and the name “Knox” found thereon.
2- receni[possesstoieii propei ty. The appellant Joseph Raphael insists that, because of his explanation of his possession of the silverware found in the attic and taken therefrom upon the first search, the case, as to him, should not have gone to the jury, and that the court erred in not directing a verdict for him. But Avith this contention we cannot agree_ This property Avas found in his possession but a feAV days after it was stolen, and, in the absence of a satisfactory explanation of the possession, the jury would be justified in finding that he broke and entered the building from which it was stolen. State v. Jennings, 79 Iowa, 513; State v. Williams, 120 Iowa, 36; State v. Brady, 121 Iowa, 561. It is true that the convenient other person from whom stolen property is so often received was present in this case in the defendant’s explanation, but the jury would not be bound to believe the explanation, though it might not be contradicted by other direct evidence; and, if the attendant circumstances were such as to satisfy it of the falsity of the explanation, and of the guilt of the defendant, a conviction would be justified. State v. Brown, 25 Iowa, 566.
The fact that some of the other property stolen at the same time, and found in the attic upon the first search, but not then identified and taken by the sheriff, was remoA^ed and secreted before the second search, and after the defendants friend had left, was alone a strong circumstance tending tc prove the falsity of the explanation.
*4553 possession-property*. proonevidence' *454The defendant Charles Raphael contends that there was no evidence tending to prove his possession of the coat and *455vest, and that the court should not have submitted his case to the jury or instructed on that question. We think otherwise. It may be conceded that the coat and vest were not found in his immediate possession, but the fact that he looked for them when informed by his mother that they had been taken from the attic by the sheriff, and, when not found there, immediately went to the sheriff’s office, and, after a full examination of the garments, claimed and insisted that they were his, and that he had owned them for a long time, was evidence sufficient to w jirrant the jury in finding that they were in fact in his possession when they were found in the attic ;• and, if in his possession at that time, it devolved upon him to explain such possession. This he attempted to do by the statement that Patrick, the friend whom Joseph Raphael testified had taken the silver to the house, must also have left his coat and vest, and taken his in place thereof. There is no evidence in the record tending even to show that Patrick had a coat and vest similar to these, or that he took them to the house of the defendants, and we think the jury warranted in disregarding the attempted explanation of Charles Raphael.
We think the evidence as to both defendants warranted the instructions given by the court on the question of the recent possession of the silverware and the clothing, and Warranted also the verdict of guilty. The judgment is therefore AEEIRMED.